432 F.2d 915
UNITED STATES of America, Plaintiff-Appellee,v.Kile Howard COOK, Defendant-Appellant.
No. 20289.
United States Court of Appeals, Sixth Circuit.
Decided and Filed Oct. 30, 1970.

Franklin Murchison, Jackson, Tenn.  (Raymond A. Klemp, Carthersville, Mo., on the brief), for appellant.
Kemper B. Durand, Memphis, Tenn.  (Thomas F. Turley, Jr., U.S. Atty., Memphis, Tenn., on the brief), for appellee.
Before WEICK, EDWARDS and CELEBREZZE, Circuit Judges.
PER CURIAM.


1
Appellant appeals from his conviction after jury trial on one count of an indictment alleging that he received and concealed a stolen truck which was moving in interstate commerce, knowing the same to have been stolen.


2
The same jury found appellant not guilty on two other counts alleging sale of two other trucks alleged to have been stolen and moved in interstate commerce.


3
On appeal appellant concedes that the evidence establishes that the truck was stolen and concedes that it was in his possession.  His principal contention is that he had no guilty knowledge that the truck had been stolen.


4
There is evidence from which the jury could have found that appellant bought the truck from a stranger; that he bought it in spite of the fact that the stranger had no title to the truck; that he bought it for a price so low as to warrant grave doubt about the transaction; that at the time the truck had Alabama license plates but on its windshield there was a partially scratched off identification sticker from the State of Texas, and that when he bought it, the truck had been freshly painted.  On consideration of the entire record, we conclude that the jury had before it sufficient testimony to infer the requisite guilty knowledge.  Schwachter v. United States, 237 F.2d 640, 643 (6th Cir. 1956); United States v. Stover, 411 F.2d 911 (6th Cir. 1969).


5
The judgment of the District Court is affirmed.